62 F.3d 1428
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert H. KETCHUM, Plaintiff-Appellant,v.ROSWELL, CITY OF;  John Does, Policemen 1 through 6;Chaves, County of;  Chaves County Jail;  MikeGallagher, Director Chaves County Jail,Defendants-Appellees.
No. 95-2065.D.C. No. CIV 92-1175 ELM/WWD.
United States Court of Appeals,Tenth Circuit.
Aug. 8, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Plaintiff Robert H. Ketchum brought a 42 U.S.C.1983 action alleging Defendants violated his Fourth, Eighth, and Fourteenth Amendment rights when they:  (1) falsely arrested him three times without probable cause and searched his property;  (2) discriminated against him because he was homeless;  (3) chained him to a jail wall, naked, and subjected him to interrogation by a female deputy clerk;  (4) denied him medical care;  and (5) wrongfully subjected him to mental distress and anguish.  The magistrate thoroughly reviewed each of Plaintiff's claims, rejected them, and recommended Plaintiff's complaint be dismissed.  The district court adopted the magistrate's recommendation and dismissed Plaintiff's complaint.  This appeal followed.


2
On appeal, Plaintiff contends Defendants violated his Fourth, Eighth, and Fourteenth Amendment rights by falsely arresting him three times.3  We have reviewed the briefs of the parties and the entire record on appeal.  Based upon our review of the record, we find no reversible error and affirm for substantially the same reasons as set forth in the magistrate's recommended disposition.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument


3
 Plaintiff also asserts Defendant City of Roswell is liable for an inadequate search performed by jail employees, wherein employees failed to discover a "box cutter blade" on Plaintiff, resulting in his "personal self-inflicted injuries."   Aplt. Br. at 3. We decline to address this argument because it is raised for the first time in this appeal.  Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th Cir.1992).  Moreover, Plaintiff does not appeal the district court's resolution of his remaining issues.  The district court's resolution of those issues therefore stands.  United States v. Cook, 997 F.2d 1312, 1316 (10th Cir.1993)